We are
living at a decisive moment in the history of
humankind. More than half a century after the creation
of the United Nations, on the threshold of a new
millennium that was supposed to herald an era of peace
among men, solidarity among nations and greater well-
being for the poorest people, we are confronted instead
by the most serious and complex economic, social,
political and environmental crisis in the history of the
human race.
The expectations of peace, stability and
cooperation that the end of the cold war triggered
throughout the world are far from becoming a reality.
The emergence of a unipolar world in which a single
super-Power is capable of militarily controlling the
international scene, far from meaning greater security
for our peoples, has ushered in a new stage in which
the hegemonism of that sole super-Power prevails —
direct or covert interventionism under the guise of
multilateral actions, insecurity for the small countries,
selfishness as a behavioural pattern in international
relations and the attempt to disregard the principles of
equality among States, national sovereignty, self-
determination, non-intervention, the non-threat or the
use of force and the settlement of disputes through
peaceful means — principles that have constituted the
cornerstone of the United Nations.
We are also living in a world characterized by the
exploitation and the horrendous destitution of over l.3
billion human beings, who, while suffering on a daily
basis and without giving up the hope of a better life for
their children, wonder if we will still have sufficient
reasons to reaffirm faith in the fundamental rights of
man and in the dignity and value of the human person,
as proclaimed more than five decades ago by the
founders of the United Nations.
The attempts at imposing by force and under
pressure the so-called right of humanitarian
intervention are at present the greatest threat to
international peace and security. We all know that the
small group of developed countries — led by the
United States and its allies with powerful forces — that
attempt to impose this perilous concept in the
discussions and decisions of our Organization, do not
have to fear the consequences of recognizing such a
right in international relations. They are not, as we are,
the Euro-Atlantic rim, defined by the North Atlantic
Treaty Organization (NATO) as the probable scene for
their acts of aggression, and the new strategic doctrine
of this alliance is not aimed at them, but at us, the poor
countries.
Actions geared at fragmenting countries and
nations, at recolonizing territories and re-establishing
zones of influence must cease. The recent precedent of
unleashing deadly wars against defenceless
populations, without even consulting the Security
Council, is not only a flagrant violation of the Charter,
but it is also once again dragging the world into
situations like those that once took over 40 million
lives in a single war.
How many other wars against small, poor
countries must be waged before we understand the
need to respect the Charter and engage in a deep
democratization process in international relations?
Is it possible that those who now buttress with
threatening language their attempts at interfering in the
domestic affairs of other countries have fallen for the
idea that the serious problems of underdevelopment,
the after-effects of colonialism, hunger, disease and the
consequences of the constant pillaging of the third
world countries — the real cause of current conflicts —
can be resolved through use of smart bombs?
19

Is it not really paradoxical that Western
Powers — while developing new, ever more
sophisticated killing devices — intend to prevent poor
countries from using conventional light weaponry that
is essential to nations that, like Cuba, live under the
permanent threat of military aggression? Enough of
this hypocrisy and Pharisaic behaviour. The world will
be really safer if total, complete disarmament takes
place, including, especially, nuclear disarmament.
There has to come a day when light weaponry will be
eliminated, when other types of deadlier and more
dangerous conventional arms — the much more
dangerous and deadlier arms owned by a handful of
developed countries — must also be disposed of — the
sooner the better. Yes, mines must be eliminated, but
the threats of aggression against poor countries must be
eliminated long before that.
Will our planet, by any chance, be safer if the
United States finally deploys its hallucinating, costly
anti-missile defence system, through which that
country's rulers deceive their own people by promising
them protection against missiles when nobody knows
really from where they could be launched?
Why does not the United Nations, instead of
tamely following the hazardous death game with the
Western Powers, focus its attention on the so-much
trumpeted yet unfulfilled purpose of setting aside a
portion of the nearly US$ 800 billion, currently used on
military expenses, to promote development and try to
save the victims of the silent war that, year after year,
through disease and starvation, kills more than 11
million third-world children under 5 years of age?
In any case, peace will not be possible if there is
no development for the over one hundred third-world
countries that are presently observing, as stone guests,
the irresponsible squandering of the wealthy, selfish
consumer societies that insatiably eat up our children's
future. Setting out to halve in 15 years the number of
poor people that we now have is undoubtedly a
remarkable endeavour, but how will the other half
judge our goal if they are doomed to live as indigents
all their lives?
What has become of the right to development that
was once so solemnly proclaimed by this very General
Assembly? Don't you think, dear colleagues, that the
time has come for us to calmly and firmly set out to
rescue the issue of the right to development as a United
Nations priority? Isn't it precisely now — when nobody
argues anymore about the resounding failure of the
neo-liberal policies that the International Monetary
Fund and the World Bank imposed on third-world
countries with a fundamentalist stubbornness to the
benefit of transnational companies — that our peoples,
united in a great alliance for the most basic rights, must
seize the opportunity to demand that a more
outstanding, decisive role in these affairs be played by
the United Nations Economic and Social Council and
this General Assembly?
Why should we continue to allow international
cooperation to virtually disappear, just now when it is
most needed? Are we entitled to continue discussing,
year after year, without any concrete outcome, the right
to development, which our people are demanding,
while we watch, scattered and disoriented, as the
International Monetary Fund and the World Bank
continue to strip the Organization of the prerogatives
bestowed upon it by the Charter? Those who have
imposed such devastating decisions as those leading to
the unbridled privatization of the national resources of
third world countries and the indiscriminate
liberalization of the capital account — thereby
facilitating the outflow of the scarce foreign currencies
from poor countries that, because of expediency or
fear, have not been able to fight for the rights of their
peoples — will be held to account by their children and
by history.
The Millennium Summit, which ended with
positive results, demonstrated once again that the
devastating effects of imposing a neo-liberal model in a
globalized world are hitting third world countries
particularly hard. The socio-economic situation of such
countries — especially those in Africa — is virtually
untenable. Likewise, it made it clear that unilateralism
and duress have no place in a world in which solidarity
and cooperation are the only possible means to achieve
salvation for all.
In the wake of the Summit, no doubts remain:
now is the time to act, to adopt concrete measures in
order to fight the poverty and underdevelopment
currently afflicting the majority of the people of the
world. Cuba, a poor country that nonetheless has a
large store of human capital, has already started to take
action. Deeds, not words, are what we need today.
Two years ago, we put in place a comprehensive
health-care plan under which almost 2,000 Cuban
health workers are rendering services, free of charge, in
20

16 countries of Central America, the Caribbean and
sub-Saharan Africa. Now, given the urgent appeal of
the African countries, we would like to reiterate the
offer that President Fidel Castro made to the United
Nations, the World Health Organization and the
developed countries during the Millennium Summit to
cooperate with Africa in the fight against AIDS and
other terrible diseases currently threatening to wipe out
an entire continent. Cuba is ready to supply up to 3,000
additional Cuban doctors and paramedics for such an
undertaking in sub-Saharan Africa. They would also
contribute to the training of African health workers in
the field. But it is essential for the industrialized
countries to do their share and to supply the necessary
medicines and materials for the programme. Africa is
waiting for us. Cuba stands ready. It is now up to the
developed countries.
Democracy within countries is a goal that is being
sought. That is certainly commendable if the diversity
of cultures, identities, historical experiences, national
realities and political models, and the right of each
people to adopt, with complete independence, the
system that it deems most appropriate, are properly
respected. But is there truly any democracy in
international relations at present? Unfortunately there
is not.
In order to attain it, let us put an end to
hegemonism, foster development, replace selfishness
with cooperation and, finally, respect the purposes and
principles of the San Francisco Charter. We must put an
end, right now, to the arrogance of the few if we do not
want the hopes for a world of justice and peace for all
to crumble.
In order to attain it, let us ensure that the United
Nations truly contributes to building solidarity among
nations and not to the domination of a few over the
overwhelming majority. Let us face up to the attempt
of some to put pressure on the United Nations through
the non-payment of agreed contributions. Let us reject
the use of the United Nations to impose a new colonial
order. Let us demand that the Security Council act as
the representative of all, not as the servant of one. Let
us prevent it from arrogating to itself powers that it
does not have, thereby violating the United Nations
Charter and operating without due transparency while
it decides upon matters of life or death.
Democratizing the United Nations and its
Security Council requires, as indispensable measures,
the abolition of the vexing and anachronistic veto
privilege; an increase in the number of Council
members in proportion to the fourfold increase in the
number of States Members of the Organization; the
application of the principle of equitable geographical
representation to the composition of that body, as with
all others; and the fulfilment of its obligation, as
enshrined in the Charter but ignored in practice, of
reporting to the General Assembly.
Let us be realistic. Security Council reform is — I
will not mince words — as far away today as it ever
was. We should recognize that after seven years of
fruitless efforts we have managed to agree only that it
is necessary to increase the number of members of the
Council. At this point, therefore, we believe that we
should at least work to effect a proportional increase in
the total number of Council members, both permanent
and non-permanent, ensuring adequate representation
for third world countries, as strongly reiterated by the
Millennium Summit. How could the Security Council
be expanded without the inclusion of a reasonable
number of permanent members from the third world?
Forty years ago, on behalf of Cuba, the leader of
a triumphant revolution proclaimed from this very
rostrum the dreams of hope and social justice for which
the Cuban people had struggled for almost a century.
Most of the States now represented in this Assembly
were colonies at that time. There was no talk then — as
there is today — about saving Africa, while it was
being ruthlessly pillaged. The time had not yet arrived
when hundreds of thousands of Cubans would go to
African lands to struggle for the real rights of its
people, against apartheid, disease and illiteracy.
That was the moment when the United States
Government set out to overthrow the Cuban revolution,
which, committed to social justice and true
independence for its people, threatened, through its
ethics, its morality and its example, the secular
domination that the United States had exercised over
the entire western hemisphere. That was the moment
when the economic, trade and financial blockade was
implemented against Cuba — a blockade that, in the
course of a harsh 40-year-old economic war, has
engendered such shameful pieces of legislation as the
Torricelli and Helms-Burton Acts. It has to do with the
blockade that this very General Assembly has rejected
for eight consecutive years and which is still in force
despite worldwide rejection and the obvious
disapproval of the people of the United States.
21

In these four decades, our people have resisted
acts ranging from political pressures and attempts at
diplomatic isolation to the most insidious lying
campaigns, from subversion and terrorism to
assassination attempts on its main leaders, from
biological warfare to the most ruthless blockade and
economic war and from the promotion of armed bands
to military invasion and the threat of nuclear
extermination. Today, on behalf of that same generous
and courageous people, we can once again say to our
third world brothers and to all those who anywhere in
the world defend our right to life and development that
revolutionary socialist Cuba will never cease to
struggle for everyone's dreams.
